DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species C, in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because as set forth in the Restriction Requirement, the method claimed in the Group II claims require limitations not required in the Group I product claims. As set forth in the Restriction Requirement, restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 of claim 2 appears to be missing the word "is" between the phrases insulating layer and an antireflection layer.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 3 of claim 10 recites "the Ge subcell", while lines 4 and 5 of claim 10 recite "the germanium subcell", therefore, it is suggested that the limitation "the Ge subcell" be rewritten as "the germanium subcell" to match the recitation of the limitation in claim 1, and the other recitations in claim 10, in order to avoid ambiguity as to whether the Ge subcell is referring to the germanium subcell.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 1 and 2 recite "the rear side", however, it is unclear if the rear side referred to is the rear side of the stacked multi-junction solar cell, or the rear side of the solar cell stack.  Additionally, there is insufficient antecedent basis for the limitation "the rear side" recited in lines 1 and 2. Dependent claims 2-13 are rejected due to their dependence on claim 1. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the term “highly” in claim 7 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 8 recites "wherein the III-V subcells have a joint layer thickness of 5 to 15 microns", however, it is unclear if the III-V subcells recited in claim 8 refer to all of the at least two III-V subcells recited in claim 1, or whether the III-V subcells recited in claim 8 refer to only some of the at least two III-V subcells recited in claim 1.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 10 recites "each step projects into the through contact opening with one step height over the full perimeter" in lines 5 and 6 of the claim, however, the structure required to satisfy "one step height over the full perimeter" is unclear.  There is insufficient antecedent basis in the claim for the limitation "the full perimeter".
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, there is insufficient antecedent basis in the claim for the limitations "the step height of the first step" and "the step height of the second step".



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094).

While Lucow does disclose the through contact opening has a continuous lateral surface (opening containing 2711 and 2713 shown in Fig. 27), Lucow does not explicitly disclose the through contact opening has an oval perimeter in cross section.
	Kosenko discloses vias with conductive features and further discloses the use of vias with circular, conical, non-circular, non-cylindrical, or other shapes (C3/L10-12; C3/L61-63; C7/L46-48).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the through contact opening of Lucow with a non-circular, non-cylindrical, or other shape, as disclosed by Kosenko, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses the dielectric insulating layer is an antireflection layer (Lucow - [0113], 2708 in Fig. 27).
Regarding claim 6, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses the dielectric insulating layer has SiO2 (Lucow - [0099] L14).
Regarding claim 9, modified Lucow discloses all the claim limitations as set forth above.  Modified Lucow further discloses the through contact opening has a first diameter of from about 10 microns to about 500 microns (Lucow - [0098]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 12, modified Lucow discloses all the claim limitations as set forth above.  Modified Lucow further discloses the germanium subcell has, together with the germanium substrate, a layer thickness between 20 and 200 microns (Lucow - [0110]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Anderson et al. (US 2003/0175557).
	Regarding claim 3, modified Lucow discloses all the claim limitations as set forth above.
	Modified Lucow does not explicitly disclose an antireflection layer arranged between the dielectric insulating layer and the solar cell stack.
	Anderson discloses an antireflection coating used in solar modules (abstract), and further discloses the antireflection layer is comprised of multiple layers (abstract L3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the antireflection coating of Anderson in place of the antireflection coating of modified Lucow, because the substitution amounts to the use of a one functionally equivalent component in place of the other, and one of ordinary skill in the art would have a reasonable expectation of success when using one antireflection coating in place of the other.
	Modified Lucow discloses the antireflection layer covers the region of the front side of the solar cell stack that is not covered by the front terminal (Lucow - 2708 in Fig. 27).
	Regarding claim 4, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses the antireflection layer covers an edge region of the top of the front terminal contact (Lucow - 2708 in relation to edge region of a top of 2702A in Fig. 27).
	Regarding claim 5, modified Lucow discloses all the claim limitations as set forth above.  Modified Lucow further discloses the antireflection layer is electrically conductive (Anderson - [0018], [0059]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Komori et al. (US 6,323,416).
	Regarding claim 7, modified Lucow discloses all the claim limitations as set forth above.
	While modified Lucow does disclose the front terminal contact is connected in an integral manner to the front side of the solar cell stack (Lucow - 2702A in Fig. 27), modified Lucow does not explicitly disclose the front terminal contact has a highly doped semiconductor contact layer, and a metal layer that is connected in an integral manner to the semiconductor contact layer.
	Komori discloses a solar cell module and further discloses the use of a crystalline semiconductor doped with a high concentration of impurities as an upper electrode of the solar cell (C9/L24-38), and further discloses a metal layer that is connected in an integral manner to the semiconductor contact layer (C9/L41-43).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the front terminal contact of modified Lucow in the manner disclosed by Komori, because as taught by Komori, the transparent conductor provided with a grid-shaped collector electrode provides effective current collection (C9/L41).
	Additionally, the use of the front electrode configuration disclosed by Komori for the front terminal contact of modified Lucow amounts to the use of a known structural configuration in the art for its intend purpose to achieve an expected result, and one of ordinary skill in the art would have a reasonable expectation of success when forming the front terminal contact of modified Lucow in the manner disclosed based on the teaching of Komori.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Chang et al. (US 5,716,459).
	Regarding claim 8, modified Lucow discloses all the claim limitations as set forth above. 
	Modified Lucow does not explicitly disclose the III-V subcells have a joint layer thickness of 5 to 15 microns.
	Chang discloses a stacked multi-junction solar cell and further discloses the III-V sub-cells have a layer thickness of 5 microns (C4/L39-40).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the III-V sub-cells of modified Lucow to have a layer thickness of 5 microns, as disclosed by Chang, because one of ordinary skill would have a reasonable expectation of success when using a layer with a 5 micron thickness in a III-V sub-cell of a multijunction solar cell based on the teaching of Chang.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art, alone or in combination, does not disclose the subject matter recited in claim 13 in conjunction with the limitations recited in claim 1 from which claim 13 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726